Citation Nr: 1123817	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-33 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had honorable active service from May 12, 1966, to May 24, 1971.  He also had service from May 25, 1971, to August 13, 1973, for which he received an other than honorable discharge.  In an April 1989 administrative decision, the Department of Veterans Affairs (VA) found the period of service from May 25, 1971 to August 13, 1973, ended in discharge which constitutes a bar to gratuitous benefits under the provisions of 38 C.F.R. § 3.12(d)(3).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of the VA Regional Office (RO) located in Cleveland, Ohio.  Thereafter, the Baltimore, Maryland, RO assumed jurisdiction.

The Veteran's appeal statement reflects that he requests readjudication of the determination as to the character of the discharge of his period of service between May 25, 1971 to August 13, 1973.  That matter is referred to the RO.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As it relates to the claim of service connection for PTSD, the Board notes the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has concluded that it is applicable here.  In Clemons, the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with other psychiatric disorders, including depression.  Under Clemons, these other diagnoses are to be considered as part of the underlying claim. To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD. The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV). Id. See also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor. Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

In light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  This examiner is asked to render an opinion as to whether it is at least as likely as not (50% or greater) that:

1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

2) that the claimed stressor is adequate to support a diagnosis of PTSD; and

3) that the Veteran's symptoms are related to the claimed stressor.

The Board notes that an event which occurred during the time period from May 25, 1971, to August 13, 1973, may not serve as the basis for a diagnosis of PTSD.  

The Board further observes that on his January 1970 report of medical history, the Veteran checked the "yes" box when asked if he had or had ever had nervous trouble of any sort.  An opinion as to the significance of this history, if any, should be obtained.

Finally, the claims file shows that the Veteran has been receiving disability benefits from the Social Security Administration.  All records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained. See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claims, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309 and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  Obtain the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits including a copy of any decision and copies of the medical records relied upon concerning that claim.

3.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner, with the examiner noting such review of the claims folder in the report.  Any further indicated special studies, including psychological studies, should be accomplished.

The examiner should conduct the examination with consideration of the current criteria for PTSD.  The examination report should include a detailed account of all pathology present.

As it relates to the claim of service connection for PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.  The examiner should comment on the significance, if any, of the history of nervous trouble given by the Veteran in a service medical history dated in January 1970.

The report of examination should include the rationale for all opinions expressed.

4.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination(s), to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  As it relates to the now expanded issue of entitlement to an acquired psychiatric disorder, to include PTSD, if the determination remains unfavorable, the Supplemental Statement of the Case must contain 38 C.F.R. §§ 3.303, 3.307, and 3.309, as well as the new regulations concerning PTSD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


